DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on August 11, 2021.
Claims 1- 17 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folke et al. (UPS 2014/0066074), in view of Sun et al. (US 2015/0065192). 

As per Claim 1 Folke teaches a method comprising: generating a first feedback information set by a small cell radio; generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio (Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
setting a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover  (Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.); and
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure (See Sun Paragraph 0019). 

As per claim 2 teaches Folke - Song teaches the method of claim 1, further comprising: receiving the first feedback information set and the second feedback information set by a central management system, wherein the central management system performs setting the high mobility handover threshold for the macro cell radio (Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 3 teaches Folke - Song teaches the method of claim 1, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold); 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 4 teaches Folke - Song teaches the method of claim 1, wherein setting the maximum downlink transmit power for the small cell radio further comprises: evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio; evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio; and setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum RLF failure rate (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell). 


 mobility information for the one or more UE associated with the macro cell radio ; radio link failure (RLF) information for the one or more UE associated with the macro cell radio; measurement report information for one or more UE associated with the macro cell radio; loading statistics for the macro cell radio; a rate of undesirable handovers of the one or more UE associated with the macro cell radio; a transmit power of the macro cell radio; the high mobility handover threshold for the macro cell radio; and a Fractional Frequency Reuse (FFR) pattern for the macro cell radio (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell);. 

As per claim 6 teaches Folke - Sun teaches the method of claim 5, wherein mobility information for a particular UE comprises: mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list (Paragraph 0051 measurement reports, by using previous reporting criteria.). 

As per claim 7 teaches Folke - Sun teaches the method of claim 1, wherein feedback information generated by the small cell radio comprises one or more of: 
mobility information for one or more UE associated with the small cell radio (Paragraph 0061 updated mobility thresholds are transmitted to UEs.. ); radio link failure  ( Paragraph 0070 neighbouring cell range; Radio Link Failure, RLF, timers ). 

As per Claim 8 Folke teaches one or more non-transitory tangible media encoding logic that includes instructions for execution that when executed by a processor, is operable to perform operations comprising: generating a first feedback information set by a small cell radio; generating a second feedback information set, that is different from the first feedback information set, by a macro cell radio(Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
 setting a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility user equipment (UE) associated with the macro cell radio to the small cell radio (Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.);
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 9 teaches Folke - Sun teaches the media of claim 8, the operations further comprising: 
(Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) and 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 10 teaches Folke – Sun teaches the media of claim 8, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more high mobility UE associated with the macro cell radio in relation to a maximum rate of undesirable handovers and a minimum rate of undesirable handovers for the macro cell radio (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold.); 
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 11 teaches Folke - Sun teaches the media of claim 8, wherein setting the maximum downlink transmit power for the small cell radio further comprises: evaluating the high mobility handover threshold for the macro cell radio in relation to a maximum Signal-to-Interference-Plus-Noise Ratio (SINR) and a minimum SINR expected for one or more UE associated with the macro cell radio, evaluating a Radio Link Failure (RLF) failure rate for one or more low mobility UE associated with the small cell radio in relation to a maximum RLF failure rate for the small cell radio, and setting the maximum downlink transmit power for the small cell radio to limit interference toward the one or more UE associated with the macro cell radio and to maintain the RLF failure rate of the one or more low mobility UE associated with the small cell radio below the maximum RLF failure rate (Paragraph 0039 a neighboring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell).

As per claim 12 teaches Folke - Sun teaches the media of claim 8, wherein the second feedback information set generated by the macro cell radio comprises one or more of: 
mobility information for the one or more UE associated with the macro cell radio;  radio link failure (RLF) information for the one or more UE associated with the macro (Paragraph 0039 a neighbouring cell range; Radio Link Failure, RLF, timers; and, maximum allowed duration for the UE to remain in the neighbouring cell). 
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 


As per claim 13 teaches Folke - Sun teaches the media of claim 12, wherein mobility information for a particular UE comprises: mobility history information for the particular UE, wherein the mobility history information includes a list one or more cell radios to which the particular UE has been previously connected and a time of stay associated with each of the one or more cell radios contained in the list (Paragraph 0051 measurement reports, by using previous reporting criteria.). 


As per claim 14 teaches Folke - Sun teaches the media of claim 8, wherein the first feedback information set generated by the small cell radio comprises one or more of: 
mobility information for one or more UE associated with the small cell radio (Paragraph 0061 updated mobility thresholds are transmitted to UEs.. ); radio link failure (RLF) information for the one or more UE associated with the small cell radio; measurement report information for the one or more UE associated with the small cell radio; a Radio Link Failure (RLF) failure rate for the one or more UE associated with the small cell radio; a maximum downlink transmit power of the small cell radio; and a Fractional Frequency Reuse (FFR) pattern for the small cell radio ( Paragraph 0070 neighbouring cell range; Radio Link Failure, RLF, timers ).
 

As per Claim 15 Folke teaches a system, comprising: at least one memory element for storing data; and at least one processor that executes instructions associated with the data, wherein the processor and the memory element cooperate such that the system is configured for: generating a first feedback information set by a small cell radio; generating a second feedback information set, different from the first feedback information set, by a macro cell radio(Paragraph 37-0039 the cell characteristics are periodically reported by radio network nodes i.e. macro BSs or short range BSs, to the radio network node or to neighbouring macro BSs or short range BSs. The reporting may also be done upon request.); 
 setting a high mobility handover threshold for the macro cell radio based, at least in part, on the second feedback information set, wherein the high mobility handover threshold is used to trigger handover of one or more high mobility user equipment (UE) associated with the macro cell radio to the small cell radio(Paragraph 0039-0041 the mobility threshold on actual measurements, measurements of the UE velocity and time spent in a cell may be used to determine the mobility threshold, so that UEs moving faster than the mobility threshold do not handover into the neighbouring cell. On the other hand, UEs moving slower are allowed to hand over into the neighbouring cell.);
Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 16 teaches Folke - Sun teaches the system of claim 15, wherein the system is further configured for: 
receiving the feedback information set and the second feedback information set by a central management system, wherein the central management system performs setting the high mobility handover threshold for the macro cell radio and setting the maximum downlink transmit power for the small cell radio (Paragraph 0019 a mobility threshold based on the obtained neighbouring cell characteristics) and 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

As per claim 17 teaches Folke - Sun teaches the system of claim 15, wherein setting the high mobility handover threshold for the macro cell radio further comprises: evaluating a rate of undesirable handovers to the small cell radio of the one or more (Paragraph 0019 controlling handover decision of the UE to the neighbouring cell based on the determined mobility threshold); 

Folke may not explicitly disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold.
Sun disclose setting a maximum downlink transmit power for the small cell radio based, at least in part, on the first feedback information set and the high mobility handover threshold (Paragraph 0033, 0045,  0058, 0063 Therefore, under the different ABS transmit powers, the network capacity maximization or the inter-cell handover performance of a UE is measured, and the CRE biases determined in different Pico cells accord more with current Pico cell network status and are more reasonably configured. Threshold of the inter-cell handover performance, a maximum value of the preset initial range of the cell range expansion biases under the different ABS transmit powers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folke to include transmit power for the small cell radio based, at least in part, on the first feedback information to ensure the maximized network capacity under the different ABS transmit powers according to the network capacity calculated under different CRE biases (See Sun Paragraph 0019). 

Conclusion

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.


  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468